Citation Nr: 1811542	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from September 1982 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is now with the RO in Milwaukee, Wisconsin.  

In March 2012, the Board remanded these matters for further development.  In January 2014, the Board, in pertinent part, denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court set aside the part of the Board's decision that denied service connection for neck and bilateral knee disabilities remanded the case for readjudication in compliance with directives specified in the Court's decision.  In September 2016, the Board remanded the appeal for further development in accordance with the Court's decision.  In September 2017, the Board again remanded the Veteran's claims for noncompliance with its prior remand.  The Board finds now that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, currently diagnosed as mild degenerative joint disease, is not related to his active military service, to include a motor vehicle accident incurred in November 1984.

2.  The Veteran's neck disability, currently diagnosed as cervical strain, is not related to his active military service, to include a motor vehicle accident incurred in November 1984.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  A neck disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has current bilateral knee and neck disabilities which are related to injuries that he sustained in a motor vehicle accident in service in November 1984.  Service treatment records reflect that he sustained a left knee contusion and a cervical strain in the November 1984 accident.  He claims that he has experienced bilateral knee and neck pain ever since the in-service accident; however there is some evidence to the contrary.  For instance, there were no knee or neck abnormalities noted during physical examination at the time of his September 1986 separation examination, and he has provided some inconsistent information as to the history of his knee and neck symptoms.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran claims his bilateral knee pain and neck pain are the result of a motor vehicle accident (MVA) while in service in November 1984.  He reports that, after he was treated at an emergency room (ER) following this accident, he sought further treatment in service but was turned down.  As these disabilities are alleged to have resulted from the same incident, the Board shall address them together.  In addition to his own accounts, he has provided lay statements from various individuals, including family members, friends and fellow service members (including the individual who drove the vehicle in which the accident took place), attesting that he was injured in this accident and suffered from problems with pain in his neck and knees afterwards.  His fellow service members also indicated that he sought treatment through a corpsman who failed to follow through with his treatment requests, as well as the treatment requests of other service members.  

On entrance examination in September 1982, findings for the spine and lower extremities were all normal and the Veteran denied any problems affecting any of these areas.  The record confirms that the Veteran was involved in a MVA while on active duty in November 1984.  At the ER, he complained of neck pain, left lower lateral rib and left upper quadrant pain, and left knee pain, diagnosed as cervical strain, rib contusion and left knee contusion.  X-rays of the cervical spine, chest, and left knee were negative, with the exception that the cervical spine X-ray did show reduced motion in the lower cervical spine, probably due either to splinting or muscle spasm or possible ligament injury.  On separation examination in September 1986, the Veteran reported the in-service MVA and self-reported that he was in "good health" and answered "no" to questions as to whether he had recurrent back pain, arthritis, bone, joint or other deformity, and "trick" or locked knee.  Physical examination findings for the spine and lower extremities were normal.  The accompanying Report of Medical History did note his having been hospitalized following a car accident and he indicated that he could have had swollen or painful joints, but he denied any other medical issues.  

At a physical for enlistment into the Naval Reserve in July 1989, the Veteran reported neck pain and limitation of motion and bilateral knee pain due to a vehicle accident while on active duty in November 1984.  On physical examination, limited neck motion and bilateral knee pain were abnormalities noted.  The Summary of Defects and Diagnoses included chronic neck and bilateral knee pain and chronic cervical strain.  Also a July 1989 letter from his private chiropractor described the Veteran as receiving treatment in pertinent part for a neck injury said to originally be a result of the 1984 MVA and exacerbated while working for Federal Express in May 1987, with a most recent injury in March 1989 while lifting boxes, which affected his shoulder, neck and back.  He had a history of treatment with another chiropractor until March 1989, and he began treating with this current chiropractor in June 1989.  This current chiropractor diagnosed cervical and thoracic muscle strain.  

The record after 1989 includes diagnoses of chronic neck pain and degenerative changes in the knees, with continued treatment for complaints of the knees and neck pain.  Regarding the claimed neck disorder, the post 1989 evidence revealed the Veteran to be seen at a private facility in February 1997 for complaints of neck and arm pain with a history of having been hit by a car in the University of Minnesota's campus, describing that he put out his hands and hit the hood of the car.  He was seen in the ER at the time but no X-rays were taken.  He described pain including in his left neck, shoulder and occasional numbness and tingling in the left arm.  Examination revealed trapezius muscle spasm and the assessment was musculoskeletal spasm.  

He was then seen in November 1999 for complaints of head pain that moved down to the neck but the rest of the record addressed abdominal complaints.  In June 2005 he was seen in private neurology consultation for multiple complaints, including neck pain, with a detailed history obtained, which included the November 1984 MVA but not the 1997 incident.  After physical examination, the impression was cervical injury following the accident, with normal neurological examination.  He was thought to probably have degenerative disease in his cervical spine that probably contributes to his pain but, in light of the normal exam, imaging was not felt to likely help.  However, a magnetic resonance imaging (MRI) scan of his cervical spine was obtained in July 2005 that showed mild degenerative spondylosis most notably at C4-5 and C5-6 (although the neurologist noted the MRI showed a disc herniation at C5-6 in her July 2005 follow-up note).  

Subsequently the Veteran was seen at VA primary care in October 2005 and December 2005 with complaints of chronic neck pain giving a history of it starting after the 1984 MVA in service, which resulted in him striking his head.  He described the neck pain as constant and reported that an MRI from September 2005 showed disc bulges.  He was assessed with chronic neck pain, which assessment was carried in the problems lists/medical histories in subsequent VA records up through 2012, with a history of the neck pain following the MVA 20 years ago.  Neck complaints are next seen in a December 2008 primary care note again attributed to the MVA accident in service with findings of a rigid neck and assessed as neck pain.  He is shown to have sought physical therapy for his neck in private facilities a number of times including in July 2005 and from January 2009 to April 2009.  

Records addressing the bilateral knee pain after 1989 show that the Veteran was treated for gout in April 1999, said to have existed for years and involving a lot of pain in his toes and other joints, although no joints were inflamed on examination and no findings regarding the knees were made.  He was assessed with gout and started on medications to treat this.  The records addressing his gout provide inconsistent histories as to whether the gout involved both knees with a record from October 2005 suggesting gout did involve his knees and another record from July 2005 suggesting it did not.  In June 2005, a neurological consultation noted the history of the 1984 MVA in service, in which he described striking both knees against the dashboard.  He reported his knees felt weak and had a lot of crackling, with the crackling confirmed on examination.  He was referred for orthopedic evaluation.   A July 2005 orthopedic consultation also noted the history of injury to the knees in service and complaints of decreased flexibility and grinding, with findings on clinical examination significant for positive McMurray's testing bilaterally, antalgic gait, and slightly varus alignment bilaterally, that was symmetrical, without apparent swelling or effusion.  He had equally limited motion of -10 degrees extension to 125 degrees flexion bilaterally.  The X-rays ordered showed no narrowing of joint space and relatively small osteophytes in both knees.  The impression was that he may only have retropatellar arthritis in both knees or may have inflammatory arthritis or meniscal tears to explain some symptoms.  MRIs of the knees in July 2005 demonstrated the presence of chondromalacia and degenerative changes in both knees.  

Subsequently the Veteran was seen at VA primary care in October 2005 and December 2005 with complaints of bilateral knee pain, which he attributed to gout, with findings in December 2005 of tenderness in both knees and crepitus in the left knee.  These same findings are shown in an August 2006 VA treatment record.  In December 2008 he was seen at the VA for multiple medical concerns including knee pain with findings of grinding during flexion and extension and was assessed as having bilateral knee pain.  The VA records document continued treatment for bilateral knee pain.  

However, a May 2011 orthopedic consultation note shows the Veteran gave a history of bilateral knee pain, left greater than right, that started atraumatically about one year before and had been progressive since.  Findings included an approximate two degrees of recurvatum bilaterally, non-painful range of motion from -2 to 120 degrees, bilateral retropatellar crepitus, a positive patellofemoral grind test, and pain over the medial and lateral joint lines.  Imaging showed mild osteoarthritic changes in both knees.  The impression was mild osteoarthritic changes in both knees.  He was treated with cortisone injections and subsequent treatment records show he was treated through 2011 and 2012 with continued injections.  He also treated his bilateral knee condition privately with physical therapy in 2009.  

The Board additionally notes that the medical treatment records, both VA and private, have repeatedly shown that obesity was a major problem for this Veteran.  

The Veteran underwent a VA examination in April 2012 to address his claimed medical disabilities.  The factual background included review and recitation of the ambulance and ER records from November 1984 following the MVA, with the Veteran also reporting having seen a doctor the day after the accident.  The Veteran related that he requested physical therapy in service for his injuries but that none was provided.  He reported continued symptoms of neck pain and left knee pain.  The Veteran also gave a post service history of having worked a job at Federal Express that was too physically demanding to continue, with chiropractic treatment for neck, chest and knee pain for about one and a half years.  He reported hurting his lower back at work lifting a heavy box in 1988 and continued chiropractic care in conjunction with a worker's compensation claim.  He denied further neck or knee injuries during the examination.  However, the examiner noted that a February 1997 treatment note showed the Veteran had been hit by a car in November 1996 and, although he had been improving, he complained of pain in the left side of the neck, left shoulder and left arm with occasional numbness, tingling and possible weakness.  This was felt to be a trapezius spasm.  His medical history included continued treatment including chiropractic treatment, physical therapy, and orthopedic and neurosurgery consultation.    

With regard to current symptoms, the Veteran reported his neck hurts all the time, worse with sitting or flexion, and some pain along the left side of the upper back/shoulder with some tingling.  He gave a history of undergoing an MRI in September 2005 reporting that records it showed only disc bulging discs in his cervical spine.  Physical examination of the cervical spine revealed he had limited, painful motion in all planes without additional motion or function loss.  He had tenderness and guarding or muscle spasm and he had 5/5 muscle strength in all extremities.  His reflexes and sensory examination were all normal and there was no evidence of radiculopathy shown.  The examiner diagnosed the Veteran to have cervical muscle strain and very mild degenerative changes of the cervical spine.  

The examiner opined that the muscle strain was not at least as likely as not related to the MVA during military service.  The rationale was that although he would have had muscle strain and spasm at the time of the accident as evidenced by the X-ray results, this would have been of short duration.  It would not have been the cause of his current neck pain.  In addition, the examiner opined that the mild degenerative changes are consistent with age and, therefore, not likely related to the accident.  The X-rays at the time of the MVA showed no evidence of acute bony injury.  

A May 2012 addendum to the VA examination confirmed review of the records in the claims file including review of the July 2005 cervical spine MRI report showing mild degenerative changes most notable at C4-5 and C5-6.  The new information did not require any changes to the original VA examination reports of April 2012.  

Regarding his bilateral knees, the examiner diagnosed the Veteran to have arthritis in both knees.  The Veteran related that both knees hurt, but he was not sure if the right knee problems were related to the MVA in service and could not recall when this knee started to be a problem, perhaps 20 years ago.  He felt that the left knee problems were due to the in-service MVA.  He reported that he currently had constant pain that worsened with certain activities such as using stairs, walking more than two blocks or sitting too long.  He had used a cane for about eight months in part due to knee problems and in part due to S1 radiculopathy.  There was no history of knee surgery.  Physical examination revealed the right knee generally had full motion of 0 to 140 degrees, and the left was mildly restricted at 0 to 130 degrees, with painful motion reported beginning at 0 degrees for both.  He had no additional loss of motion or function on repetitive testing.  He did have pain on palpation of both knees.  He had full muscle strength and joint stability tests were all normal.  X-rays showed evidence of arthritis.  

Following examination, the examiner diagnosed the Veteran to have arthritis of the bilateral knees.  The examiner opined that it is not at least as likely as not that the Veteran's bilateral knee condition is related to his active duty service, to include the MVA in November 1984.  Rather it is likely that the symmetric degenerative changes in his knees are due to his history of excess weight, an issue which has been discussed with him in the past.  In setting forth his rationale, the examiner remarked that there is no documentation of complaints of a right knee injury or pain at the time of the MVA in 1984, and the Veteran stated that he is not sure when the right knee began to hurt.  As for the left knee, he did report left knee pain at the time of the accident.  The examination showed tenderness, normal range of motion, no effusion and no instability.  The X-ray was normal.  Thus, the examiner opined that it is likely that the Veteran experienced a left knee contusion in service in the 1984 MVA, which would be expected to resolve over the next several months.  The MRI from 2005 showed an equal degree of degenerative changes in both knees without suggestion of old acute injury on the left.  X-rays from 2011 only showed minimal changes in both knees.  This examination showed diffuse bilateral knee pain with even mild palpation.  This was not explained by radiologic findings.  He had a diagnosis of degenerative changes in both knees.  The examiner stated, however, that there was nothing to suggest that the left knee suffered an acute injury or was worse than the right knee.  

Relying primarily on the April 2012 VA examiner's medical opinions, the Board denied the Veteran's claims in a January 2014 decision, which the Veteran appealed to the Court.  In its November 2015 memorandum decision, the Court found that the April 2012 VA examinations were inadequate and, therefore, the Board erred in relying on them in its January 2014 decision.  With regard to the bilateral knee examination, the Court found that the VA examiner erred when he stated that "there is nothing to suggest that the left knee ... is worse than the right knee," and that the Veteran's bilateral knee condition could not be linked to his left knee pain at the time of the 1984 MVA when the record contains a July 2005 examination indicating that the Veteran's right knee "meniscus are intact" but that his left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus."  Thus, the Court found the VA examiner's findings to be factually inaccurate and remanded the claim for the Board to ensure the Veteran was provided with an adequate knee examination that accurately reviews the Veteran's medical history.  As for the Veteran's neck disability claim, the Court found that the VA examiner's rationale failed to fully address the Veteran's medical history as it omitted analysis of the significance of the Veteran's bulging discs - which were noted, but not discussed in the examination report.  The Court also noted that the examiner's rationale lacked an explanation why the Veteran's muscle strain at the time of the accident is distinguishable from his current condition that the examiner also described as a "cervical muscle strain"; or, furthermore, why the 1984 strain would have "been of short duration," but not the current "strain," which appears from the medical evidence to have persisted for years, as indicated by the duration of the Veteran's claims.  Thus, the Court found that remand of the Veteran's claim of service connection for a neck disability also required remand for the Board to explain how it can rely on this examination or for it to obtain clarification or a new examination.  

In September 2016, the  Board remanded the Veteran's claims to obtain new VA examinations and medical opinions, which were obtained in June 2017.  The VA examiner conducted a thorough review of the record as set forth in the examination report.  Based upon such review and examination of the Veteran, the VA examiner opined that it is less than a 50 percent probability that the Veteran sustained a chronic bilateral knee disability or chronic neck condition while in service.  In setting forth her rationale, the VA examiner stated that the service treatment records are silent for problems referable to the knees or the neck after the time of the MVA in November 1984, noting that "the Veteran was discharged from service a considerable time after that accident and would have had ample time to be evaluated and treated . . . ."  Moreover, she pointed out that the separation Report of Medical Examination dated in September 1986 was silent for problems referable to the neck or knees.  With regards to the knees, she remarked that the Veteran currently has very mild degenerative joint disease but he also has a history of gout as documented by his orthopedic surgeon, which was thought to be affecting his knees.  In addition, he was recently morbidly obese with a BMI (i.e., body mass index) greater than 40 just a few years ago, although he has since lost weight and now has a BMI of 29.  The examiner stated that "[t]he excess weight causes damage to the knees", citing to UpToDate Peer Reviewed Medical Literature.  The examiner concluded that the Veteran's excessive weight in combination with his bilateral knee deformity of pronounced genu valgum and gout can explain his current bilateral knee condition.  She commented that there is no evidence of continuity of a bilateral or unilateral knee condition documented in the medical records, or that the Veteran's bilateral knee conditions persisted from the time of the MVA in the military in November 1984 or in the first year after his discharge from the military.  Furthermore, she stated that there is no evidence that the minimal changes noted on MRI of the left knee (presumably referring to the one conducted in July 2005) indicate that he was injured more than a left knee contusion.  He weight beared many years with deformity of the knees, i.e., significant genu valgum, and also years of excess weight with a BMI above 40.  He could have easily have stepped on the left knee wrong and, during the pedestrian versus car MVA (post-service), injured it when he landed on the ground.  

With regard to the neck, the examiner remarks that the Veteran reports that he was in a car versus pedestrian accident between 1996 and 1998 and sustained injury to his trapezius muscle, which is the muscle that courses through the neck region and inserts on the base of the skull posteriorly.  She opined that it is likely that this is the cause of his neck condition.  She stated that there is no evidence that the Veteran's neck condition persisted from the time of the MVA in the military in November 1984 or in the first year after his discharge from the military.  As for the very marginal spurring (i.e., degenerative joint disease) noted in the cervical spine, the examiner opined that this is most likely due to the aging process.

In a September 2017 remand, the Board determined that the June 2017 VA examiner did not address all of the questions posed by the Board in its September 2016 remand and remanded the Veteran's claims for an examiner to answer the remaining questions.  In October 2017, an addendum medical opinion was obtained responding directly to the questions asked by the Board it its remand.  Initially the VA examiner commented that his opinions are based upon a thorough review of the claims file, all available medical records and current peer-reviewed medical literature.  

The first thing the examiner was asked was to state whether the Veteran's left knee has been worse than his right and in doing so whether the July 2005 private examination report and July 2005 MRI report, which revealed the right knee menisci were intact, but that the left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus," are indicative of such a conclusion.  In response the examiner stated that, based on the recent examination in June 2017, there does not seem to be any evidence of the left knee being worse than the right knee.  The examiner noted that the Veteran had subject complaints but performing an examination, even doing repetitive range of motion, might not reveal the extent of the subjective complaints.  It is, therefore, not possible to determine without resorting to mere speculation because here is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The examiner further noted that the MRI report of the bilateral knees in July 2005 showed bilateral degenerative joint disease with some small tear in the left knee.  The examiner opined that the Veteran's degenerative joint disease and MRI report is less likely related to or aggravated by the Auto Accident Report of November 1984.  The examiner set forth a lengthy rationale detailing the relevant history from the claims file.  The examiner stated that, based on the medical history, the Veteran was discharged from service without any physical impairment or physical limitations and went on to work for Federal Express, which job description involved being able to lift 70 to 75 pounds.  He got injured in 1997 by MVA and had neck pain.  He never complained of knee pain at the time.  He had excess weight and he worked in heavy lifting duties.  The examiner concluded that the Veteran's MRI report and degenerative joint disease with minimal left posterior horn tear was not aggravated by events in service, but rather it was caused by and progressed due to age, occupation, MVA in 1987 (should read 1997) and body habitus.  

The examiner was next asked to consider the Veteran's report of continued knee symptoms since service and to answer the question whether there is any change in the prior opinion that the current bilateral knee conditions are not related to injury service.  In answering this question, the examiner was advised that the absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner may consider the inconsistent information concerning a continuity of knee symptomatology in the years since service. 

In response, the VA examiner opined that the Veteran's current symptoms of bilateral knee pain is less likely caused by or aggravated by events in service, but rather was caused by and progressed due to age, occupation, MVA in 1987 (should read 1997) and body habitus.  Based upon the same medical history provided in the previous answer, the examiner provided a rationale that there is no medical documentation of continuous musculoskeletal problems from 1984 to 1987.  During this time, he worked as a Federal Express worker; this job involved continuous repetitive bending at waist level, heavy lifting (70 to 75 pounds), and twisting of the lower spine, which are all risk factors for degenerative joint disease of the knees and spines, and he gained more than 75 pounds, which is not good for the knees.  The examiner stated that a current musculoskeletal problem with no evidence of continuous symptoms and no evidence of continuous medical treatment since military discharge is most likely due to a significant intervening interceding event, and less likely related to a musculoskeletal condition of the same body part documented during military service  

Thirdly, the examiner was asked to specifically explain why the Veteran's muscle strain at the time of the November 1984 MVA is distinguishable from the current cervical muscle strain (to include why the 1984 muscle strain would have been of short duration, but not the current strain which appears to have persisted for years).  

In response, the examiner stated that muscle strains are soft tissue injuries and most often resolve without any residuals except when it involves repetitive injury of the same body part over time.  This Veteran's medical report only has evidence of one such injury in 1984 when he had a MVA.  In his Separation physical, he reported being in good health and did not report any muscle pain.  Immediately after service, he revealed he was working for Federal Express and he worked there for 12 years full time and then started part time and part time for a juvenile correction facility doing office work.  This type of job involves continuous repetitive bending at waist level, heavy lifting (70 to 75 pounds), and twisting of the lower spine, which are all risk factors for degenerative joint disease of the knees and spines, and he gained more than 75 pounds, which is not good for the knees.  The examiner stated that a current musculoskeletal problem with no evidence of continuous symptoms and no evidence of continuous medical treatment since military discharge (1984 to 1987) is most likely due to a significant intervening interceding event, and less likely related to a musculoskeletal condition of the same body part documented during military service.  

The fourth thing the examiner was to do was to acknowledge and comment on the potential significance of the bulging discs noted in the report of the April 2012 VA cervical spine examination.  (It was noted that the April 2012 VA examination report mentions a September 2005 MRI report, but the actual report in question appears to be dated in July 2005 showing mild protruding discs at C5-6).  The examiner responded by opining that the protruding disc of 2005 report (or 2012) is less likely related to his active duty service or to the MVA in 1994 (presumably meaning 1984).  His rationale was that the Veteran was diagnosed with a soft tissue injury in 1984 after the MVA and cervical X-rays were negative.  The Veteran's Separation physical was silent for any neck symptoms and he reported being in good health.  In February 1997, he was seen for neck and arm pain reporting that, in mid-November, he was hit by a car at the University of Minnesota campus; was seen in the ER, with pain on left neck, left shoulder and occasional numbness and tingling; and was diagnosed as musculoskeletal spasms/strain.  This occurred after the Veteran had been working as a Federal Express worker and lifting 70 to 75 pounds for a couple of years, had MVA in 1997, and gained significant amount of weight.  Prior to that, there were no neck complaints.  The examiner stated that a current musculoskeletal problem with no evidence of continuous symptoms and no evidence of continuous medical treatment since military discharge is most likely due to a significant intervening interceding event, and less likely related to a musculoskeletal condition of the same body part documented during military service  

Finally, the examiner was asked whether, in light of the Veteran's report of continued neck symptoms since service, there is any change in the prior opinions obtained.  He was advised that, in answering this question, he may consider the inconsistent information concerning a continuity of symptomatology in the years since service.  In response, the examiner stated that there is no change in the medical opinion.  All medical providers have been consistent with the same opinion.  A current musculoskeletal problem with no evidence of continuous symptoms and no evidence of continuous medical treatment since military discharge is most likely due to a significant intervening interceding event, and less likely related to a musculoskeletal condition of the same body part documented during military service.  The examiner provided a history from the claims file.

After considering all this evidence, the Board finds that the overwhelming evidence remains against the Veteran's claims.  The medical opinions obtained after the Court's remand continue to be against the Veteran's claims.  The Board finds the June and October 2017 medical opinions, when read as a whole, are highly probative as to the question of whether the Veteran's bilateral knee and neck disabilities are related to his military service, especially the November 1984 MVA the Veteran's claim was the onset of these disabilities.  These opinions answer that question in the negative.  These opinions are factually accurate and address the concerns the Court had with the April 2012 VA examination.  They fully articulate the reasoning behind the examiner's opinions.  The Board acknowledges that there are some errors with dates, especially in the October 2017 examination report, but these appear to be mostly typographical errors and the Board finds that it can logically be reasoned from the text surrounding the error what date the examiner actually meant.  Consequently the Board does not find such errors to effect the probativeness of their opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiners agreed that the Veteran's bilateral knee and neck conditions were less likely than not related to his military service and rather more likely related to age, obesity and/or the 1997 MVA.  Furthermore, the October 2017 VA examiner also felt the Veteran's post-service occupation with the Federal Express also have contributed to his bilateral knee and neck disabilities.  The examiners explained in detail their reasoning for making these findings and set forth the evidence in the record they relied upon in making their opinions.  

The Veteran has not submitted medical evidence favorable to his claims despite being advised of the need to do so, but relies upon his own statements, and the lay statements of family and friends, to support establishing a nexus between his current bilateral knee and neck disabilities.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the bilateral knee and neck disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently any lay opinion expressing that there is a nexus relationship between the Veteran's bilateral knee and neck disabilities and his military service are afforded little to no probative weight.  

Moreover, the Veteran's report of continuous cervical spine and bilateral knee symptoms and treatment since his injury in service lacks credibility as it is inconsistent with the statements he provided at service separation.  On separation examination in September 1986, the Veteran reported the in-service MVA, yet self-reported that he was in "good health" and answered "no" to questions as to whether he had recurrent back pain, arthritis, bone, joint or other deformity, and "trick" or locked knee.  Physical examination findings for the spine and lower extremities were normal.  The Board is cognizant that the lay statements of the Veteran and others suggest that he tried to seek additional treatment in service but such treatment was not provided; however, this does not explain why he reported he was in good health and denied relevant symptoms at the time of his separation examination, where he specifically noted the MVA had occurred.

Further, while the Veteran reported neck and knee pain in 1989, the medical evidence at that time reflected that the Veteran had an intercurrent on the job injury earlier in 1989 which affected his neck.  Although not determinative, there are numerous treatment gaps in the record.  Additionally there is a significant post-service incident involving his being hit by a car as reported in a February 1997 record, which he generally has omitted in the medical histories provided to medical providers.  Given these facts, the Board finds that this reported history of continued symptoms involving the neck and bilateral knees is not credible.  See Caluza v. Brown, 7 Vet .App. 498, 511 (1995).  

In addition, the Board acknowledges that both VA and private outpatient treatment records repeatedly reflect the Veteran's reported history of sustaining multiple injuries in a MVA in service, when addressing the disabilities affecting his neck and bilateral knees.  Such notations, however, are not competent medical opinions, based on the clinical or objective evidence, linking the Veteran's disabilities to service.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).  Rather, the evidence merely constitutes a recitation of the Veteran's own self-reported history.  It is noted that none of the medical records contain an opinion clearly discussing the etiology of his neck and bilateral knee disabilities beyond that simple recitation of reported history.  

Regarding the degenerative joint disease (i.e., osteoarthritis) shown affecting the knees and cervical spine, there is no X-ray evidence of such shown until many years after service.  X-rays in service were normal.  Therefore, there is no evidence of such chronic disease contemplated by 38 C.F.R. §§  3.309 and 3.303(b) shown in service or within the one-year presumptive period after discharge from service.  Therefore, service connection is not established based on the presumption of service connection for a chronic disease or a showing of chronicity in service or continuity of symptomatology since service of a chronic disease.

For the reasons stated, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's bilateral knee and neck disabilities either on a direct or presumptive basis.  In reaching the decision above, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a neck disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


